Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about October 5, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. Issues concerning purported discrepancies between the undercover officer’s description of appellant and appellant’s appearance on the night of the arrest were properly resolved by the trier of fact. Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.